DETAILED ACTION
Claims 2-21 are pending in the application and claims 2-21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 17-21 are objected to for depending off of the wrong claim tree. Examiner believes that this is a typographical error and should have claim 16 as an independent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that recite querying based on IoT data stream covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2-, 4-9, 11-16, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of app no. 15404152. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they both query from an IoT data stream
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the system claims are shown below:

Instant Application
15404152
2. A query-as-a-service system comprising: 
a distributed data-streaming service that comprises a one or more computer systems, wherein the one or more computer systems include: 
one or more processors; and 
one or more memories that include one or more instructions that when executed by the one or more processors, cause the one or more processors to perform operations including:
receiving a query from a remote client computer, wherein the query includes client-specific filters and an encryption key; 
receiving, from each of a plurality of internet-of-things (IOT) devices, one or more communications through one or more networks, each communication of the one or more communications including unstructured data associated with a function the IOT device; 
aggregating the one or more communications; 
processing the aggregated communications to generate a set of processed data for use in generating one or more data streams; 
generating an IOT data stream using the set of processed data; 
packaging the IOT data stream into a plurality of communications messages for transmission by the distributor component;
filtering, based on the client-specific filters received with the query, one or more of the communications messages from the plurality of communications messages; 
encrypting, using the encryption key received with the query, the filtered communications messages; 
re-encrypting, using a secure communications tunnel, the encrypted filtered communications messages to generate doubly encrypted communications messages; and 
transmitting, in response to the query, the doubly encrypted communications messages to the remote client computer.  
1. A query-as-a-service system comprising:
a distributed data-streaming service that comprises one or more first computer systems, wherein the one or more first computer systems include: 
one or more first processors; and
one or more first memories that include one or more instructions that when executed by the one or more first processors, cause the one or more first processors to perform operations including:
receiving, from each of a plurality of internet-of-things (IoT) devices, one or more communications through one or more networks, each communication of the one or more communications including unstructured data associated with a function of the IoT device, the unstructured data including key/value pairs and data of a plurality of data types; 
aggregating the one or more communications; 
processing the aggregated communications to generate a set of processed data for use in generating one or more data streams; and 
receiving a first query from a first remote client computer, the first query including an identification of a first stream type from a plurality of stream types and specifying a first geographical filter that identifies a geographical location; 
generating a first IoT data stream using the set of processed data, wherein the first IoT data stream includes: 
 the first stream type, the first stream type indicating a first subset of data types of the plurality of data types included in the first IoT data stream; and
a first plurality of data messages, wherein one or more data messages of the first plurality of data messages include one or more first key/value pairs that are common to the first plurality of data messages and one or more second key/value pairs that are unique to the first stream type,
wherein the first plurality of data messages correspond to a first portion of the unstructured data received from a first IoT device of the plurality of IoT devices, and wherein the first geographical filter filters out data messages of the first plurality of data messages other than data messages that contain a data value that corresponds to the geographical location;
receiving a second query from a second remote client computer, the second query including an identification of a second stream type from the plurality of stream types; 
generating a second IoT data stream using the set of processed data, wherein the second IoT data stream is generated in parallel with generation of the first IoT data stream, and wherein the second IoT data stream includes: 
 the second stream type, the second stream type indicating a second subset of data types of the plurality of data types included in the second IoT data stream, the second subset of data types including at least some data types that are different from data types included in the first subset of data types; and
a second plurality of data messages, wherein one or more data messages of the second plurality of data messages include one or more third key/value pairs that are common to the second plurality of data messages and one or more fourth key/value pairs that are unique to the second stream type,
wherein the second plurality of data messages that correspond to a second portion of the unstructured data received from the first IoT device of the plurality of IoT devices; 
transferring, in response to receiving the first query and to the first remote client computer, a first query result that includes the first IoT data stream; and
transferring, in response to receiving the second query and to the second remote client computer, a second query result that includes the second IoT data stream. 

4. The query-as-a-service system of claim 2, wherein the IoT devices include one or more of: network-connected processor-controlled computers; network-connected processor-controlled devices; network-connected processor-controlled appliances; and network-connected devices controlled by logic circuitry.
2. The query-as-a-service system of claim 1, wherein the IoT devices include one or more of:
network-connected processor-controlled computers;
network-connected processor-controlled devices; 
network-connected processor-controlled appliances; and
network-connected devices controlled by logic circuitry.

5. The query-as-a-service system of claim 2, wherein: 
each of the one or more communications comprises event messages that include data values associated with one or more data fields; 

the event messages are enriched, by the distributed data-streaming service, to include additional data values corresponding to additional fields; and 
the enriched event messages are assembled into session messages by the distributed data- streaming service, each session message including data values corresponding to one or more event messages that are each associated with a particular session identifier.
3. The query-as-a-service system of claim 1, wherein:
each of the one or more communications comprises event messages that each includes data values associated with one or more data fields;
the event messages are enriched, by the distributed data-streaming service, to include additional data values corresponding to additional fields; and 
the enriched event messages are assembled into session messages by the distributed data-streaming service, each session message including data values corresponding to one or more event messages that are each associated with a particular session identifier. 

6. The query-as-a-service system of claim 5, wherein the data stored in a mass-storage device is stored as separated compressed columns, each column containing the data values for a particular data field of a particular session message of the session messages, wherein the query-as-a-service system does not create and maintain indexes for the data stored in compressed columns.
6. The query-as-a-service system of claim 5, wherein the data stored in a mass-storage device is stored as separated compressed columns, each column containing the data values for a particular data field of a particular session message of the session messages.
7. The query-as-a-service system of claim 6, wherein the query-as-a-service system does not create and maintain indexes for the data stored in compressed columns.

7. The query-as-a-service system of claim 5, wherein the IoT data stream is partitioned based on time into one or more time partitions, with the data streamed during a particular time partition of the one or more time partitions being stored in a mass-storage device that is associated with the particular time partition.  

5. The query-as-a-service system of claim 4, wherein each IoT data stream is partitioned based on time into one or more time partitions, with the data streamed during a particular time partition of the one or more time partitions being stored in a mass-storage device that is associated with the particular time partition.

8. The query-as-a-service system of claim 2, wherein the operations further include: 
receiving, from the remote client computer, a request for particular data values, wherein the particular data values are not included in the unstructured data; and 
modifying instrumentation code stored by one or more IoT devices of the plurality of IoT devices, wherein modifying the instrumentation code causes the one or more IoT devices to collect the particular data values.
21. The query-as-a-service system of claim 1, wherein the operations further include:
receiving, from the remote client computer, a request for particular data values, wherein the particular data values are not included in the unstructured data; and
modifying instrumentation code stored by one or more IoT devices of the plurality of IoT devices, wherein modifying the instrumentation code causes the one or more IoT devices to collect the particular data values.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. US2016/0205106 in view of Puryear 2004/0060425
Regarding claim 2, Yacoub teaches: a distributed data-streaming service that comprises a one or more computer systems, wherein the one or more computer systems include: (Yacoub see paragraph 0080 IoT platform connected to another IoT system with multiple users and devices to connect to the platform such that users can search and query the system for data feed)
one or more processors; and 
one or more memories that include one or more instructions that when executed by the one or more processors, cause the one or more processors to perform operations including: (Yacoub see paragraphs 0082 0083 processor with memory and instruction)
receiving a query from a remote client computer, wherein the query includes client-specific filters and an encryption key; (Yacoub see paragraph 0014 0047 0080 IoT device requesting for data or querying for data includes using digitally signed private key including data encryption and can include querying based on attributes or input data feed. Input data feed or attributes reads on filters, digitally signed key and encryption reads on encryption key)
receiving, from each of a plurality of internet-of-things (IOT) devices, one or more communications through one or more networks, each communication of the one or more communications including data associated with a function the IOT device; (Yacoub see paragraphs 0002 0014 0043 0045 IoT services to have data feeds from IoT devices in communication with each other)
aggregating the one or more communications; (Yacoub see paragraph 0045 IoT services including aggregating IoT device data)
processing the aggregated communications to generate a set of processed data for use in generating one or more data streams; 
generating an IOT data stream using the set of processed data; (Yacoub see paragraphs 0043-0046 aggregating transforming and modifying IoT device data based on IoT devices in communication with IoT services into a data feed where data feeds reads on stream)
packaging the IOT data stream into a plurality of communications messages for transmission by the distributor component; (Yacoub see paragraph 0003 0016 0017 0048 0053 services can comprise a message bus service operable to receive and provide message with feed ID and entities subscribed to feed will receive messages published to the feed)
encrypting, using the encryption key received with the query, the filtered communications messages; (Yacoub see paragraph 0049 message contained payload and cryptographic signature)
re-encrypting, using a secure communications tunnel, the encrypted filtered communications messages to generate doubly encrypted communications messages; and (Yacoub see paragraph 0049 0050 message contained payload and cryptographic signature, message to include the use of a private key and a public key where use of 2 keys reads on doubly encrpyted)
transmitting, in response to the query, the doubly encrypted communications messages to the remote client computer.  (Yacoub see paragraph 0049 0050 message contained payload and cryptographic signature, message to include the use of a private key and a public key to be sent to the requesting entity)
Yacoub does not distinctly disclose: unstructured data
filtering, based on the client-specific filters received with the query, one or more of the communications messages from the plurality of communications messages;
However, Puryear teaches: unstructured data (Puryear see paragraph 0107 unstructured data)
filtering, based on the client-specific filters received with the query, one or more of the communications messages from the plurality of communications messages; (Puryear see paragraph 0018 message filter to delete selected message types for data packets such that messages refer to the communication messages in primary reference)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of subscriptions to IoT as taught by Yacoub to include filtering messages and unstructured data as taught by Puryear for the predictable result of more efficiently processing data.
	
	Regarding claim 4, Yacoub as modified further teaches: wherein the IoT devices include one or more of: network-connected processor-controlled computers; network-connected processor-controlled devices; network-connected processor-controlled appliances; and network-connected devices controlled by logic circuitry.  (Yacoub see paragraph 0046 computer with CPU in communication)

Regarding claim 5, Yacoub as modified further teaches: each of the one or more communications comprises event messages that include data values associated with one or more data fields; (Yacoub see paragraph 0016 0017 0068 message with feed identifier or payload where records have fields)
the event messages are enriched, by the distributed data-streaming service, to include additional data values corresponding to additional fields; and 
the enriched event messages are assembled into session messages by the distributed data- streaming service, each session message including data values corresponding to one or more event messages that are each associated with a particular session identifier.  (Yacoub see paragraph 0016 0017 0068 message with feed identifier or payload where records have fields such that a plurality of fields reads on additional values and fields)

Regarding claim 8, Yacoub as modified further teaches: receiving, from the remote client computer, a request for particular data values, wherein the particular data values are not included in the unstructured data; and (Yacoub see paragraph 0002 0061 requestor subscribes for provider of services, transformer service to perform functions on data such as averaging where averaged values read on data values not included)
modifying instrumentation code stored by one or more IoT devices of the plurality of IoT devices, wherein modifying the instrumentation code causes the one or more IoT devices to collect the particular data values. (Yacoub see paragraph 0055 0061 transformer service to perform functions on data such as averaging where a transformer is a script)

Regarding claims 9, 11, 12, 15, 16, 18, 21, note the rejection of claim(s) 2, 4, 5, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 3, 10, 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. US2016/0205106 in view of Puryear 2004/0060425 in view of Amazon Webservices, "delete-stream", snapshotted 10/7/2014, https://docs.aws.amazon.com/cli/latest/reference/kinesis/delete-stream.html hereinafter referenced as Amazon Webservices 
	Regarding claim 3, Yacoub as modified does not teach: wherein the operations further include: deleting the IOT data stream, the filtered communications messages, the encrypted filtered communications messages, and the doubly encrypted communications messages, so that the one or more communications received from the plurality of IOT devices through one or more networks is stored longer than the IOT data stream, the filtered communications messages, the encrypted filtered communications messages, and the doubly encrypted communications messages.
	However, Amazon Webservices teaches: wherein the operations further include: deleting the IOT data stream, the filtered communications messages, the encrypted filtered communications messages, and the doubly encrypted communications messages, so that the one or more communications received from the plurality of IOT devices through one or more networks is stored longer than the IOT data stream, the filtered communications messages, the encrypted filtered communications messages, and the doubly encrypted communications messages.  (Amazon Webservices, see description, deleting a stream and its data where the details of the what is included in the data stream is taught by the primary reference as to the specific contents being deleted. Examiner also notes that IoT device stored longer than stream is not only inherent since IoT device is not being removed, but is also non functional descriptive language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of subscriptions to IoT as taught by Yacoub to include deleting a data stream as taught by Amazon Webservices for the predictable result of more efficiently processing data.

Regarding claims 10, 17 note the rejection of claim(s) 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claim(s) 6, 13, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. US2016/0205106 in view of Puryear 2004/0060425 in view of Huetter US2009/0172014
Regarding claim 6, Yacoub as modified does not teach: wherein the data stored in a mass-storage device is stored as separated compressed columns, each column containing the data values for a particular data field of a particular session message of the session messages, wherein the query-as-a-service system does not create and maintain indexes for the data stored in compressed columns.
	However, Huetter teaches: wherein the data stored in a mass-storage device is stored as separated compressed columns, each column containing the data values for a particular data field of a particular session message of the session messages, wherein the query-as-a-service system does not create and maintain indexes for the data stored in compressed columns.  (Huetter see paragraph 0019 0372 figure 8c event message with fields and no mention of using index in this particular embodiment where fields reads on compressed columns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of subscriptions to IoT as taught by Yacoub to include message event fields as taught by Huetter for the predictable result of more efficiently processing data.

Regarding claims 13, 19 note the rejection of claim(s) 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 7, 14, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yacoub et al. US2016/0205106 in view of Puryear 2004/0060425 in view of Chen et al. US2018/0293906
	Regarding clam 7, Yacoub as modified further teaches: wherein the IoT data stream is partitioned based on time into one or more time partitions  (Yacoub see paragraph 0046 0067 data stream to send readings periodically or produce messages based on a schedule such as average temperature every minute which reads on partitioning based on time)
	Yacoub does not teach: with the data streamed during a particular time partition of the one or more time partitions being stored in a mass-storage device that is associated with the particular time partition
	However, Chen teaches: with the data streamed during a particular time partition of the one or more time partitions being stored in a mass-storage device that is associated with the particular time partition (Chen see paragraph 0024 0121 dividing data stream based on timestamp label and is saved to database on server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of subscriptions to IoT as taught by Yacoub to include partition data stream by time as taught by Chen for the predictable result of more efficiently processing data.

Regarding claims 14, 20 note the rejection of claim(s) 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153                                                                                                                                                                                                        

9